Citation Nr: 9925450	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  93-11 985 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 20 percent rating for 
service-connected right brachial plexus palsy from a traction 
injury (major).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1986 to July 
1988.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1992 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In December 1989 the appellant filed a claim for service 
connection for a low back disability he claimed had its 
onset in service.  Service connection for spondylolisthesis 
was denied in a February 1990 rating decision as a 
constitutional or developmental abnormality and not the 
result of any injury sustained in service.  The veteran did 
not appeal this rating decision.  This rating decision is 
final and may not be reopened except upon the receipt of new 
and material evidence pursuant to 38 C.F.R. § 3.156 (a) 
(1998).

In a VA Form-9 Appeal to the Board of Veterans' Appeals 
submitted in May 1993, the appellant again raised the issue 
of service connection for a lower back condition, and also 
unemployability.  Based on the evidence in the record, it 
seems that the RO has not had an opportunity to act upon 
these claims.  The Board refers the issue to the RO to take 
appropriate action with respect to these claims, as the 
Board does not have jurisdiction.  Jurisdiction does indeed 
matter and it is not "harmless" when the VA during the 
claims adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Furthermore, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1998).  The veteran should 
be informed of any determination by separate letter that 
includes notification of appellate rights.  38 C.F.R. 
§ 3.103 (1998).  If there is any intent to appeal, there is 
an obligation to file a notice of disagreement and a 
substantive appeal after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (1998).


FINDINGS OF FACT

1.  Service connection for right brachial plexus palsy from a 
traction injury (major) was established by means of an 
October 1988 rating decision, which assigned a 20 percent 
rating from July 1988.

2.  In a June 1992 rating decision the RO reduced a 20 
percent evaluation to a 10 percent evaluation for the 
service-connected right brachial plexus palsy from a traction 
injury (major) effective September 1992. 

3.  The medical evidence used to support the reduction to 10 
percent was insufficiently detailed so as to demonstrate 
improvement when compared to the prior medical evidence used 
to support and continue the 20 percent evaluation.


CONCLUSION OF LAW

The regulatory requirements for reducing the 20 percent 
rating for right brachial plexus palsy from a traction injury 
(major) have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 3.344 (c), Diagnostic Codes 8512-
5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has perfected an appeal as to restoration of a 
20 percent evaluation for service connected right brachial 
plexus palsy from a traction injury (major).

Initially, the Board finds that the appellant's claim for 
restoration of a 20 percent evaluation for right brachial 
plexus palsy (major) is well grounded in that he has 
presented a plausible claim.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  All relevant facts 
have been properly developed and no further assistance to the 
appellant is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Since the 20 percent evaluation for right brachial plexus 
palsy (major) was not in effect for five or more years, this 
case is not subject to the requirements set forth at 38 
C.F.R. § 3.344(a) and (b) (1998).  38 C.F.R. § 3.344(c) 
(1998).

Although the regulatory requirements under 38 C.F.R. 
§ 3.344(a) and (b) apply only to reductions of ratings that 
have been in effect for five or more years, the U. S. Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that regulations are applicable 
to all rating reduction cases, regardless of whether the 
rating at issue has been in effect for five or more years.  
The Court has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon review of the entire history of the 
veteran's disability." Brown v. Brown, 5 Vet. App. 413, 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating 
reduction case requires ascertaining "whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations." Brown, 5 Vet. App. at 421.  Thus in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work.  Regulations also provide that 
reexamination disclosing improvement will warrant reduction 
in the rating.  38 C.F.R. § 3.344(c) (1998).

The Board has reviewed the appellant's claims file in its 
entirety and considered the history of the right brachial 
plexus palsy.  The appellant incurred a severe traction 
injury to the right shoulder in service in November 1987.  At 
the time of a Medical Board evaluation report in April 1988, 
physical examination revealed that external rotation was 
limited in abduction by about 30 degrees compared to the left 
side.  He had good strength resisting abduction movement.  He 
had good sensory, motor and reflexes in the muscles and skin.  
He had diminished sensation to pinprick in the right small 
finger.  Strength testing in the T-1 innervated muscles of 
the right hand revealed weakness, but palpation of the first 
dorsal interosseous revealed good tone.  X-ray studies 
including arthrogram were essentially normal.

A VA examination was conducted in August 1988.  The 
appellant's complaints included right shoulder pain and 
numbness in the fingers.  On examination the right shoulder 
appeared to be draught as compared with the left and there 
was both anterior and posterior shoulder tenderness most 
marked over the acromioclavicular junction.  Pain limited 
forward flexion to 135 degrees and abduction from 110 degrees 
to 120 degrees in association with some limitation in 
internal and external rotation.  A neurological examination 
demonstrated the presence of good power except for a mild 
weakness.  All movements of the right upper extremity were 
active (+2) and equal.  Deep tendon reflexes were without 
pathology.  There was normal superficial sensation except for 
hypesthesia of the right forearm and hand, being most evident 
in the ulnar distribution.  There was normal deep sensation 
and coordination.  Associated X-rays of the right shoulder 
were normal.  Referencing this examination, the RO granted 
service connection for residuals of a right brachial plexus 
injury with persistent right shoulder pain in October 1988 
and assigned a 20 percent evaluation from the date of 
separation from service.  

In December 1989 the appellant filed a claim for an increased 
rating for his right shoulder disability.  VA Medical Center 
treatment records were developed.  In May 1989 he still 
complained of pain in the right arm with weakness in his 
grip.  In December 1989 he complained of right shoulder pain.  
In a separate evaluation in December 1989, spondylolisthesis 
was said to probably explain his continuing complaints.  His 
reflexes were okay.  Based on this evidence, the RO confirmed 
and continued the 20 percent rating for right brachial plexus 
palsy from a traction injury in February 1990.

VA Medical Center records in September 1991 indicated that 
the appellant had pain in his right shoulder at the 
acromioclavicular joint.  On examination there was tenderness 
there and the appellant was advised to stop exercising the 
joint.

A VA examination was conducted in December 1991.  The 
appellant complained of numbness and a feeling of cold in the 
fingers of his right arm.  His right shoulder bothered him in 
cold weather or when doing normal household chores.  The 
examination report indicated that the appellant had been 
given physical therapy, the numbness and tingling were about 
gone and his grip was improved.  On examination his right 
shoulder showed some pain over the acromioclavicular joint on 
deep pressure.  Abduction above 90 degrees caused some pain, 
internal and external rotation was slightly painful and 
adduction was slightly uncomfortable.  Careful examination of 
his extremities showed no reflex changes.  There was no 
change to pinprick as far as his 4th and 5th fingers were 
concerned and his grip was good.  No abnormalities of the 
right shoulder were demonstrated on X-ray and there was no 
change from the previous films in August 1988.  The examiner 
indicated that whatever injury he had to his brachial plexus 
it had apparently improved.

Based on this VA examination, the RO proposed to reduce the 
appellant's disability rating from 20 percent to 10 percent 
in a rating decision issued in March 1992.

A letter, dated in April 1992, notified the appellant of the 
proposed reduction, and advised the appellant to submit 
evidence within 60 days to show why a reduction should not be 
done.  As no additional evidence was submitted by the 
appellant, the evaluation was reduced from 20 percent to 10 
percent effective September 1, 1992.

The appellant has been rated under Diagnostic Codes 8512-5202 
and after June 1992, Diagnostic Codes 8512-5203.  Diagnostic 
Code 8512 is contained under ratings for peripheral nerve 
disease or injury.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis.  When the 
nerve involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  With complete 
paralysis of the lower radicular group meaning all intrinsic 
muscles of the hand, and paralysis of some or all of the 
flexors of the wrist and fingers, a 70 percent (major) or 60 
percent (minor) evaluation is assigned.  With severe 
incomplete paralysis, a 50 percent (major) or a 40 percent 
(minor) evaluation is assigned.  With moderate incomplete 
paralysis, a 40 percent (major) or 30 percent (minor) 
evaluation is assigned.  With mild incomplete paralysis, a 20 
percent evaluation is assigned for either the major or minor 
hand.

Diagnostic Code 5202 provides disability evaluations for 
other impairments of the humerus.  For loss of the head of 
the humerus (flail shoulder) an 80 percent evaluation is 
warranted.  With nonunion of the humerus (false flail joint) 
a 60 percent evaluation is warranted.  With fibrous union of 
the humerus a 50 percent evaluation is warranted.  When there 
are frequent dislocations of the humerus at the 
scapulohumeral joint, with frequent episodes and guarding of 
all arm movements, a 30 percent evaluation is warranted.  
With infrequent episodes, and guarding of movement only at 
the shoulder level, a 20 percent evaluation is warranted.  
With malunion of the humerus and marked deformity a 30 
percent evaluation is warranted.  With moderate deformity a 
20 percent evaluation is warranted.

Diagnostic Code 5203 provides ratings for impairment of the 
clavicle or scapula.  With dislocation, a 20 percent 
evaluation is warranted for either the major or minor 
shoulder.  With nonunion with loose movement and 20 percent 
evaluation is assigned for either the major or minor arm.  
Without loose movement, a 10 percent evaluation is assigned 
for either the major or minor arm.  With malunion of the 
clavicle or scapula a 10 percent evaluation is assigned.  The 
disability may be rated on impairment of function of the 
contiguous part.

Without ever addressing the propriety of either the original 
rating or the reduced rating, the Board notes that the right 
brachial plexus palsy disability has been rated under 
diagnostic criteria that address range of motion, functional 
impairment, and neurological deficit. 

The Board is aware that it must make its determination as to 
whether improvement has been shown based upon the medical 
evidence from the rating decision in February 1990 which 
continued the 20 percent evaluation.  However, the Board has 
also considered the evidence at the time of the August 1988 
examination since it is far more complete.  That evidence 
included findings of shoulder tenderness and limited range of 
motion.  The neurological examination demonstrated good power 
except for mild weakness.  Reflexes were normal but there was 
hypothesia in the forearm and hand.

At the time of the February 1990 rating decision the medical 
evidence indicated only that he had pain in his right 
arm/shoulder, a weak grip and okay reflexes. 

The evidence used to support the reduction in 1992 included 
complaints of numbness in the fingers with a later statement 
that indicated the numbness and tingling were about gone.  
His grip had improved.  The right shoulder was painful on 
palpation and with movement, although except for a finding 
that abduction was painful above 90 degrees, no other 
findings regarding range of motion were indicated.

The Board first notes that the 20 evaluation was confirmed 
and continued in the February 1990 based on medical evidence 
that was not dissimilar to the findings at the time service 
connection was granted.  In 1988, appellant's right brachial 
plexus palsy disability was manifested by normal reflexes, 
hypothesia, mild weakness with good power, and tenderness 
with limited range of motion.  In 1990 the appellant's right 
brachial plexus palsy disability was manifested by normal 
reflexes, hypothesia, weakness and pain.

The findings at the time of the reduction in 1991 included 
normal reflexes and some complaints of numbness, although 
there was no change demonstrated on pinprick.  His grip was 
good and he had pain and painful motion.  The Board cannot 
accept the statement by the examiner that the grip was 
"good" to be objective evidence that the weakness had 
resolved.  In fact, in 1988 it was noted that there was 
"good" power.  Furthermore, the Board is unable to state 
that as of the time the RO decided to reduce the evaluation 
there was objective evidence of improvement.  Pain and 
painful motion were still demonstrated and although sensation 
to pinprick was apparently normal the appellant still 
complained of some numbness.  The Board cannot determine what 
the 1988 examiner meant exactly by the right shoulder 
appearing "draught" when compared to the left, however the 
evidence in 1991 provided insufficient description regarding 
the right versus the left shoulder's appearance to determine 
improvement.

The Board is aware that the 1991 examiner stated, "So 
whatever injury he had to his brachial plexus has apparently 
been improved," and that this was used as a substantial 
basis upon which the RO determined that there was improvement 
in the right brachial plexus palsy disability.  However such 
a statement is too equivocal to establish evidence of 
improvement sufficient to support a reduction.  The 
examiner's statement provides little explanation for the 
conclusion that is offered.  The Board requires a complete 
basis for any medical opinion so that the Board can justify 
the accuracy of the opinion.  A medical opinion or conclusion 
that does not provide a reasonable basis for comparing 
findings does not meet the regulatory requirements.  
Furthermore, the 1991 examination lacked complete range of 
motion studies and complete evaluations for neurologic 
impairment sufficient to support a reduction in benefits.

Examination reports that are to serve as the basis of a 
reduction in the evaluation of benefits must be as full and 
complete as the examination that served to support an initial 
rating or a confirmed/continued rating.  The Court has stated 
that reductions must be based upon thorough examinations.  
Brown, 5 Vet. App. at 421.  VA regulations have repeatedly 
emphasized the importance of complete and comparable 
examinations in order to properly and fairly evaluate a 
veteran's service connected disability.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.40, 4.45, 4.10, 4.42 (1998).

The Board's conclusion is not to be interpreted as a finding 
of no improvement, nor is the RO precluded in the future of 
reducing the evaluation for this disability.  The Board 
merely finds that the evidence used to justify the reduction 
was deficient and therefore renders the June 1992 rating 
decision void.



ORDER

Restoration of a 20 percent evaluation for service-connected 
right brachial plexus palsy from a traction injury (major) is 
granted, subject to the controlling regulations applicable to 
the payment of monetary awards.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

